EXHIBIT 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except ratios) Historical First Three Quarters Ended September 10, Fiscal Year Ended Earnings: Pre-tax income from continuing operations Plus: Fixed Charges Plus:Amortization of Capitalized Interest 10 10 10 10 1 0 Total: Fixed Charges: Interest Expensed 23 - 3 Amortized premiums, discounts, and capitalized expenses related to indebtedness 58 - - - 14 Estimated interest within rental expense Total: Ratio of Earnings to Fixed Charges: For purposes of this table, “earnings” consists of income before income taxes plus fixed charges and less capitalized interest.“Fixed charges” consists of interest expense and capitalized interest.
